UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 17, 2011 (May 12, 2011) Commission File Number 0-8084 Connecticut Water Service, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0739839 (I.R.S. Employer Identification No.) 93 West Main Street, Clinton, CT (Address of principal executive office) (Zip Code) (860) 669-8636 (Registrant’s telephone number, including area code) Not Applicable (Former name, address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Shareholders on May12, 2011. The following three directors were reelected to the 9-member board: Mary Ann Hanley, assistant to the President of St. Francis Hospital and former legal counsel to the Governor of Connecticut; Mark G. Kachur, the former Chairman and CEO of CUNO, Inc.; and David A. Lentini, the Chairman and CEO of The Connecticut Bank and Trust Company and member of the Board of the Federal Reserve Bank of Boston.Each of these directors will serve a term of office of three years, until the 2014 Annual Meeting of Shareholders. The certified results of the matters voted upon at the meeting, which are more fully described in the Company’s April 1, 2011 proxy statement, are as follows: Description of Matters Submitted For Withheld Broker Non-Votes Election of Directors Mary Ann Hanley Mark G. Kachur David A. Lentini For Against Abstain Ratification of the Appointment of PricewaterhouseCoopers, LLP as the Company’s Independent Registered Public Accountants for the year ending December 31, 2011. 20,517,759 481,037 73,281 Description of Matters Submitted For Against Abstain Broker Non-Votes Non-binding advisory resolution regarding approval of the compensation of the Company’s named executive officers. 10,789,237 822,790 401,535 9,053,515 Description of Matters Submitted One Year Two Years Three Years Abstentions Broker Non-Votes Advisory vote regarding the frequency for the non-binding shareholder vote regarding approval of the compensation of the Company’s named executive officers. 9,456,097 280,299 1,833,229 448,901 9,053,515 The vote results show that a majority of the votes cast were cast in favor of conducting the advisory vote on executive compensation on an annual basis. In light of this vote, and consistent with the Company’s recommendation as described in its 2011 proxy statement, the Company’s Board of Directors has determined to implement an annual advisory vote on compensation for the named executive officers, until the next advisory vote on frequency is held (which must be conducted at least every 6 years). Item 8.01Other Events 2011 Annual Meeting of Shareholders On May12, 2011, the Company held its 2011 Annual Meeting of Shareholders at the Water’s Edge Resort & Spa, Westbrook, Connecticut. At the Annual Meeting, the Company’s shareholders elected a slate of three directors and ratified the Audit Committee’s appointment of PricewaterhouseCoopers LLP as independent auditors for 2011, as described above. The President/CEO and the Vice President/CFO’s slide presentation at the Annual Meeting of Shareholders will be available for viewing for 30days at the Company’s web site: www.ctwater.com on the “Events & Presentations” page of the Investor section. The presentation is also filed herewith as Exhibit99.1 and is hereby incorporated herein by reference. Declaration of Dividends At its May 12, 2011 organizational meeting, the Board of Directors (the “Board”) declared a quarterly cash dividend of $ 0.2325 per common share payable on June15, 2011 for shareholders of record as of June1, 2011. In addition, the Board also declared a quarterly cash dividend of $0.20 per share on Preferred A (CTWSO)shares payable on July15, 2011 for shareholders of record as of July1, 2011, and a quarterly cash dividend of $0.225 on Preferred 90 (CTWSP) shares payable on August 1, 2011 for shareholders of record as of July18, 2011. Award of Restricted Shares to Non-Employee Directors On May 12, 2011, the Board approved the award of restricted shares of the Company’s Common Stock to each of the Company’s non-employee directors under the Company’s 2004 Performance Stock Program (the “Program”). These awards are consistent with a similar set of awards made on each May since 2007 pursuant to the Board’s director compensation policies established by the Board in 2007. In 2011, the number of shares of Common Stock comprising each restricted share award shall, in each case, be equal to $10,000 divided by the fair market value (as calculated under the Program) of a share of Common Stock on May11, 2011, the day prior to date of grant, and rounded up to the nearest whole share. The awards are not subject to the attainment of performance conditions and will vest in full as of May12, 2012, the first anniversary of the date of grant. Each award will be evidenced by a written award agreement between the Company and the non-employee director. A copy of the form of restricted share award agreement for non-employee directors was filed as Exhibit10.1 to the Company’s Form 8-K dated May10, 2007. Lead Director Succession Plan As disclosed in the Company’s 2011 Proxy Statement, the Board of Directors has been engaged in succession planning for its Lead Director position.On May 12, 2011 the Board met and unanimously approved the appointment of David A. Lentini as the Board’s incoming lead independent director, effective at the Annual Meeting of Shareholders in May of 2012.Donald B. Wilbur, former Plant Manager of Unilever HPC, USA will retire at the May 2012 Annual Meeting of Shareholders and has served on the Board since 1993. Mr. Lentini has been a director since 2001.He currently is Chairman and Chief Executive Officer of The Connecticut Bank and Trust Company.Mr. Lentini is a member of the Board of Directors of the Federal Reserve Bank of Boston and he also serves on the Board of Cooper-Atkins Corporation.Mr. Lentini is active in the community and serves on a number of civic, educational and business boards and organizations.Mr. Lentini’s experience as a bank Chief Executive Officer and director of the Federal Reserve Bank of Boston provides him with valuable knowledge of finance, executive leadership, employee and customer satisfaction, and capital markets. News Release On May13, 2011, the Company issued a press release describing the voting results of shareholders at the annual meeting, the election of directors, the ratification by shareholders of the appointment of PricewaterhouseCoopers LLP as the Company’s independent auditors for the year ending December31, 2011 and the declaration of dividends by the Board. A copy of the Company’s press release dated May13, 2011 is filed herewith as Exhibit99.2 and is hereby incorporated herein by reference. Item 9.01Financial Statements and Exhibits: The following are filed herewith as exhibits (c) Exhibits Form of Restricted Share Award Agreement for non-employee Directors under the Company’s 2004 Performance Stock Program (Exhibit 10.1 to Form 8-K filed on May 10, 2007). President/CEO and the Vice President/CFO’s presentation at the Annual Meeting of Shareholders, May12, 2011. Company press release dated May13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Connecticut Water Service, Inc. (Registrant) Date:May 17, 2011 By:/s/ David C. Benoit David C. Benoit Vice President – Finance and Chief Financial Officer
